DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 6, 8-11, 13-21 are amended in view of applicant’s response filed 12/9/2020.  Therefore, claims 1-21 are currently under examination.
Status of Previous Rejections
The rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Preikschat et al. US 7,314,671 (Preikschat) has been withdrawn in view of applicant’s claim amendments in the response filed 12/9/2020.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US 2015/0314569 (Lin), as evidenced by Morgan et al. US 5,779,878(Morgan)
Lin teaches a process for a steel sheet comprising forming a zinc alloy coating layer on the surface of the steel sheet, and a Cr containing second coating layer on top 2O4[0008-0022].
Regarding claims 1-12, Lin further teaches that the Zn alloy may be a Zn-Ni alloy[0039], which implies that the steel sheet would have also had Ni, Fe and Cr as claimed.  Additionally, Lin’s process includes a heat treatment step at 750-950ºC[0044].  Therefore, the examiner concludes that Zn in the coating layer of Lin would have diffused inwardly into the body of the steel sheet, in addition to the outward diffusion discussed by Lin, as evidenced by Morgan, which shows diffusion of Zn into the steel occurs when heat-treating at least about 470ºC(col. 3 lines 41-59). 
Regarding claims 13-16 and 21, Lin further teaches the claimed forming of the semi-finished metal product(i.e. hot stamping)[0047].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as evidenced by Morgan.
The teachings of Lin, as evidenced by Morgan, are discussed in section 5 above.
Regarding claims 17-20, although Lin does not explicitly teach that the process is applied to a metal tube, one of ordinary skill in the art would have expected that the process of Lin to be applied successfully to a steel part of any shape, including the claimed metal tube. 
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. 
In the remarks, applicant argues that Lin does not teach the claimed incorporating zinc within at least one portion of the metal body.
The examiner does not find applicant’s argument convincing because Lin teaches a heat treatment at 750-950ºC, which would have caused Zn to diffuse into the body of the metal as evidenced by Morgan.  See related discussion in section 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SU 905322 teaches an Al or Al alloy having a Zr-Cr diffusion layer on the surface, wherein the Zr-Cr diffusion layer contains aluminum oxide and chromium oxide.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733